Title: To James Madison from James P. Watson, 31 December 1804 (Abstract)
From: Watson, James P.
To: Madison, James


31 December 1804, New York. “Having a desire to give an answer to those respectable merchants who petitioned for my appointment as Consular Agent for the City of St. Pierre Martinique and having nothoing from yowr Office of a refusual you will confer on me a favor by assining any Just, resons if any, the cause my petition is not granted. This request will I hope be excused on my part when it is considred the promise I am under to other men, Dr. Mitchils Letter to me wold Satissfiy me on that head but want yowr answer the same time.”
